Citation Nr: 0611318	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to restoration of a 100 percent rating for 
prostate cancer with urinary problems.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from June 1968 
to June 1971, including service in the Republic of Vietnam 
from August 1968 to April 1970.  His awards and decorations 
include the Bronze Star Medal, Army Commendation Medal, and 
Parachute Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  A radical 
prostatectomy was performed in June 2002.  In a July 2002 
rating decision, the RO granted service connection for 
prostate cancer with urinary problems, rated as 100 percent 
disabling.  In March 2003, the RO proposed the reduction of 
the rating to 20 percent.  The reduction was carried out by a 
May 2003 rating decision.  The veteran perfected a timely 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's carcinoma of the prostate is currently rated 
under 38 C.F.R. 4.115,  Diagnostic Code 7528, which provides 
for a 100 percent rating following the cessation of surgery, 
X-ray or other therapeutic procedure for prostate cancer, 
with a mandatory VA examination at the expiration of six 
months.  If that examination shows that there has been no 
local reoccurrence or metastasis, the RO is to rate on 
residuals of voiding dysfunction or renal dysfunction, 
whichever is predominant.  The veteran contends that his 
prostate cancer is still active and requires continued 
radiation treatment.  

The case was certified to the Board in July 2005 and the 
veteran was notified that he had 90 days to submit additional 
evidence.  In March 2006, the Board received additional 
private and VA medical records.  While this medical evidence 
was received more than 90 days after the case was certified 
to the Board, they consist of private and VA medical records 
from February 2006, which were not available during the 90 
day period.  See 38 C.F.R. § 20.1304(b) (2005).  Moreover, 
there is a presumption that the Board has constructive 
possession of VA medical records, so the VA medical records 
must be considered.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The veteran has not waived RO consideration of this 
pertinent evidence.  See 38 C.F.R. § 20.1304(c) (2005).  The 
evidence in question shows that the veteran had a recent 
elevation in his PSA (prostate screening antigen) level and 
that he was referred for radiation therapy in April 2006.  
The Board finds that the RO must consider this additional 
evidence as it is relevant to the appeal.  Id; 38 C.F.R. 
§ 19.31 (2005).  

It is also the Board's judgment that, in light of the 
veteran's claim of continued active prostate cancer or a 
recurrence of same, and the recently received medical 
evidence showing an elevated PSA level and a referral for 
radiation therapy in April 2006, the veteran should be 
afforded a VA genitourinary examination for the purpose of 
determining the current status of his post-operative 
residuals of prostate cancer.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
originally provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  




Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish restoration 
of a 100 percent rating for prostate 
cancer with urinary problems and 
potential effective date(s) for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  After obtaining the appropriate 
releases, the AMC/RO should request a 
copy of the medical records for the 
veteran's prostatectomy, including 
operative and pathology reports.  

3.  After obtaining the appropriate 
releases, the AMC/RO should request a 
copy of the veteran's private medical 
records from January 2002 to the present.  

4.  The AMC/RO should insure that the 
claims folder contains a complete copy of 
the veteran's VA medical records from 
January 2002 to the present.  

5.  The veteran should be afforded a VA 
genitourinary examination for the purpose 
of determining the current status of his 
service-connected postoperative residuals 
of prostate cancer.  The claims folder 
should be made available to the examiner 
for review.  Following a review of the 
relevant medical records in the claims 
file, the history and clinical 
evaluation, and any tests that are deemed 
necessary, the examiner should identify 
all abnormal findings attributable to 
carcinoma of the prostate or treatment 
(including surgery) for same, including 
any voiding dysfunction, urinary 
frequency, obstructed voiding, renal 
dysfunction, or other complications.  The 
clinician should also specifically note 
whether the veteran has persistent or 
recurrent cancer of the prostate and 
whether there is any history of or 
current metastatic prostate cancer.  

6.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

7.  The AMC/RO should then readjudicate 
the claim for restoration of a 100 percent 
rating for prostate cancer with urinary 
problems in light of any evidence added to 
the record, to include the additional 
medical evidence received by the Board in 
March 2006.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which reflects consideration of any 
evidence added to the record, to include 
the additional medical evidence received 
by the Board in March 2006.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





